         Case: 4:18-cr-00975-ERW Doc. #: 529 Filed: 09/03/21 Page: 1 of 1 PageID #: 4189




                                            United States District Court
                                            Eastern District of Missouri
                                            111 S. 10th Street, Rm.3.300
                                             St. Louis, Missouri 63102

Gregory J. Linhares                                                                        Phone: 314-244-7900
 Clerk of Court



IN RE: THE BUSINESS OF THE COURT
                                                        ORDER
IT IS HEREBY ORDERED that the Clerk of Court is directed to forward the following domestic passports to the United
States Department of State, CA/PPT/A 44132 Mercure Circle, PO BOX 1243, Sterling, VA 20166-1243.

Defendant Name                     Passport Number               Case Number                     JCC Date
Boles, Kevin                              536927187                     4:19-CR-000411-001-RLW          07/08/2021
Colletta, Bailey                          545113587                     4:18-CR-000975-004-ERW          07/15/2021
Colletta, Bailey                          427706984 (expired)           4:18-CR-000975-004-ERW          07/15/2021
Hays, Randy                               435528055                     4:18-CR-000975-002-ERW          07/13/2021
Morhaus, Michael                          486174114                     4:21-CR-000270-001-SEP          08/10/2021
Vaughn, Anthony                           537517681                     4:20-CR-000332-001-AGF          08/27/2021
Zannad, Nader                             570461219                     4:19-CR-000411-006-RLW          08/25/2021




Dated this 31st day of August, 2021.

                                                          ___________________________________________
                                                          Rodney W. Sippel
                                                          Chief United States District Judge
